Exhibit 10.13
Summary Plan Description
Pentegra Defined
Benefit Plan for
Financial Institutions
as adopted by:
Federal Home Loan Bank of
Pittsburgh
P E N T E G R A  R E T I R E M E N T  S E R V I C E S

 



--------------------------------------------------------------------------------



 



SUMMARY PLAN DESCRIPTION
for
Federal Home Loan Bank
of Pittsburgh
Pittsburgh, Pennsylvania
June 1, 2008
PENTEGRA DEFINED BENEFIT PLAN FOR
FINANCIAL INSTITUTIONS
108 Corporate Park Drive
White Plains, NY 10604

 



--------------------------------------------------------------------------------



 



TO OUR MEMBERS:
We are pleased to present your Summary Plan Description. This Summary has been
prepared to help you understand the retirement plan which is provided by your
employer through its participation in the Pentegra Defined Benefit Plan for
Financial Institutions (formerly known as the Financial Institutions Retirement
Fund) (the “Pentegra DB Plan”).
The Pentegra DB Plan is a large, non-profit, tax-exempt pension trust which was
created in 1943. It is administered by a professional staff under the direction
of a Board of Directors comprised of presidents of Federal Home Loan Banks and
officers of various participating employers.
The Pentegra DB Plan enables financial institutions and other organizations
serving them to provide for the security of their employees. It invests the
contributions made to it and, under its Comprehensive Retirement Program (a
defined benefit pension plan), it pays out retirement, disability and death
benefits.
This Summary highlights the main benefit features of your retirement plan. The
Pentegra DB Plan Regulations contain the governing provisions and should be
consulted as official text in all cases. If there is any conflict between this
Summary Plan Description and the Pentegra DB Plan’s Regulations, the Pentegra DB
Plan’s Regulations will control. Either your employer or the Pentegra DB Plan
will provide you with a copy of the Regulations at your request.
Finally, please note that wherever the masculine pronoun is used in this
Summary, it is intended to include the feminine pronoun.
Board of Directors
Pentegra Defined Benefit Plan for
Financial Institutions

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Employee Eligibility
    1    
Service and Salary
    2    
- Benefit Service
    2    
- Vesting Service
    2    
- Salary
    2    
Vesting
    3    
Retirement Benefits
    4    
- General
    4    
- Normal Retirement (If you were hired prior to January 1, 2008)
    4    
- Normal Retirement (If you were hired on or after January 1, 2008)
    5    
- Early Retirement (If you were hired prior to January 1, 2008)
    6    
- Early Retirement (If you were hired on or after January 1, 2008)
    7    
- Disability Retirement
    8    
- Retirement Adjustment Payment
    9    
Death Benefit
    10    
- Death Benefit in Active Service
    10    
- Death Benefit in Retirement (if you were hired prior to January 1, 2008)
    10    
- Death Benefit in Retirement (if you were hired on or after January 1, 2008)
    11    
Optional Forms of Retirement Benefit
    12    
Paying for the Benefits
    13    
Your Personal Annual Statement
    13    
Reinstatement of Membership and Service
    14    
Leaves of Absence
    15    
Limitations on Benefits
    16    
Insurance of Benefits
    17    
Disputed Claims Procedure
    17    
Qualified Domestic Relations Orders (“QDROs”)
    17    
Statement of ERISA Rights
    18    
Other Plan Information
    20  

 



--------------------------------------------------------------------------------



 



EMPLOYEE ELIGIBILITY
Each employee must become a member when eligible and will be enrolled by his
employer at that time. An employee will be eligible for membership in the
Comprehensive Retirement Program on the first day of the month following
satisfaction of his employer’s waiting period, if any. Your employer’s current
waiting period for new employees is:
Six (6) months of service
If an employee is expected by his employer to complete 1,000 hours of service in
the 12 consecutive months following his enrollment date, he will be enrolled as
an active member and, as such, will be entitled to all the benefits described in
this summary. If the employee is not expected to complete 1,000 hours of service
in this 12 consecutive month period, he will be enrolled as an inactive member
and, as such, will not accrue or be entitled to any retirement or death benefits
(see Article X, Section 3 of the Regulations). Subsequently, the member will be
active or inactive depending on whether or not he completes 1,000 hours of
service in each calendar year.
In counting hours, an employee will be credited with an hour of service for
every hour for which he has a right to be paid. This includes vacation, sick
leave, jury duty, etc., and any hours for which back pay may be due.
Regardless of the above, an employee will not be eligible for membership while
he is in a class of employees which his employer has obtained permission to
exclude (see Article II, Section 2 of the Regulations). Any such classes which
your employer now excludes are listed directly below. (If none are listed, this
paragraph may be disregarded.)

  •   Employees who are compensated on an hourly basis.

1



--------------------------------------------------------------------------------



 



SERVICE AND SALARY
Your benefits are based on your benefit service and salary. The period of
benefit service is the number of years and months of employment upon which
benefits are determined under the Plan.
Benefit Service includes:
Prior Service - any or all employment prior to the date your employer joined the
Pentegra DB Plan for which your employer has purchased credit.
plus
Membership Service (or future service) — period of employment as an active
member (see Page 1) from enrollment to retirement, death or other termination.
For example, suppose a person joined his employer at age 35. Then 10 years
later, when he was 45, his employer joined the Pentegra DB Plan and purchased
credit for his 10 years of prior service. After 20 years of membership service
he will reach the Plan’s normal retirement age (65) and will then have 30 years
of benefit service:

                 
Prior Service
  +   Membership Service   =   Benefit Service 10 Years   +   20 Years   =   30
Years

The easy way to approximate how much benefit service you would have upon
retirement at age 65 is to subtract from 65 whatever age you were when your
benefit service began.
Vesting Service is the period used to determine whether or not an employee is
vested and eligible for early retirement. It is your period of employment
measured from the first day of the month in which you were hired (but not before
the earliest date your employer provided credit under any pension plan) to the
last day of the month in which you terminate employment. (Refer to Page 3
describing Vesting.)
Salary is your basic annual salary rate as of each January 1, exclusive of
special payments such as overtime, bonuses, or commissions.

2



--------------------------------------------------------------------------------



 



VESTING
“Vested” means that you have a nonforfeitable right to a retirement benefit
which you will not lose if you terminate your employment. A member will become
vested in accordance with the following schedule:

      Completed Years   Vested of Employment   Percentage       Less than 5   0
5 or more   100%

Any member who has reached age 65 is automatically 100% vested, regardless of
the number of years of employment he has completed.
Any member who terminates service after becoming fully vested is entitled to
receive a retirement benefit (see the “Retirement Benefits” section). If, for
example, he is 100% vested upon termination of employment, he would be entitled
to a retirement allowance at age 65 equal to 100% of the allowance accrued to
his termination date. If he is not vested at termination, he will not be
entitled to any retirement benefit.
NOTE: See Reinstatement of Membership and Service explained later.

3



--------------------------------------------------------------------------------



 



RETIREMENT BENEFITS
General:
The regular form of all retirement benefits provides a retirement allowance (see
normal, early and disability retirement formulas) plus a retirement death
benefit (explained later). Instead of choosing the regular form, you may select
one of the optional forms as described in the “Optional Forms of Retirement
Benefit” section of this Summary.
All retirement allowances are in addition to Social Security, and are payable in
monthly installments for life. In addition, all retirement allowances must begin
as of the April 1st of the calendar year following the later of (i) the calendar
year in which you reach age 701/2, or (ii) the calendar year in which you retire
(“Required Beginning Date”). However, if you are a 5% owner, your Required
Beginning Date is the April 1st of the calendar year following the calendar year
in which you reach age 701/2.
Normal Retirement (if you were hired prior to January 1, 2008):
Upon termination of employment at or after age 65, you will be entitled to a
normal retirement benefit. The formula for determining your normal retirement
allowance is:

                                  Years of       High-3       Regular        
Benefit       Average       Annual 2%   X   Service   X   Salary   =   Allowance

Example: A member had 30 years of benefit service at termination of employment
and his average annual salary for the three (3) consecutive years of highest
salary during benefit service (“High-3 Average Salary”) was $32,000. His annual
retirement allowance would be:

                                  Years of       High-3       Regular        
Benefit       Average       Annual         Service       Salary       Allowance
                          2%   X   30 yrs. (=60%)   X   $32,000   =   $19,200

If you do not continue in your employer’s service after age 65, you may begin
your normal retirement allowance as described above or you may defer
commencement of your allowance until any time up to your Required Beginning
Date.

4



--------------------------------------------------------------------------------



 



Normal Retirement (if you were hired on or after January 1, 2008):

Upon termination of employment at or after age 65, you will be entitled to a
normal retirement benefit. The formula for determining your normal retirement
allowance is:

                                  Years of       High-5       Regular        
Benefit       Average       Annual 1.5%   X   Service   X   Salary   =  
Allowance

Example: A member had 30 years of benefit service at termination of employment
and his average annual salary for the five (5) consecutive years of highest
salary during benefit service (“High-5 Average Salary”) was $32,000. His annual
retirement allowance would be:

                                  Years of       High-5       Regular        
Benefit       Average       Annual         Service       Salary       Allowance
                          1.5%   X   30 yrs.(=45%)   X   $32,000   =   $14,400

If you do not continue in your employer’s service after age 65, you may begin
your normal retirement allowance as described above or you may defer
commencement of your allowance until any time up to your Required Beginning
Date.
Retirement beyond age 65 (for those who have reached age 65 on or after July 1,
1988).
If you continue in employment beyond the Plan’s normal retirement age (65), you
will receive a benefit determined under the employer’s benefit formula based on
salary and benefit service earned beyond age 65 until actual termination of
employment (regardless of age) without any increase for delayed payment.
However, the benefit will not be less than the benefit you would have had at
normal retirement age (65) actuarially increased.
Special rules apply to members who reached age 65 prior to July 1, 1988 and
continued in employment beyond that date.

5



--------------------------------------------------------------------------------



 



Early Retirement (if you were hired prior to January 1, 2008):
If you leave your employer prior to age 65, after having become fully or
partially vested (see Page 3), you will be entitled to an early retirement
benefit. The retirement allowance payable at age 65 is equal to the vested
amount of the normal retirement allowance accrued to your termination date.
For employees hired prior to January 1, 2008, payment may begin as early as age
45, in which case the allowance otherwise payable at age 65 is reduced by
applying an early retirement factor based on your age when payments begin (see
below). Payment may also be deferred to any time up to your Required Beginning
Date, in which case the retirement allowance payable at age 65 will be increased
actuarially.
Example: A member terminates employment at age 61 after 26 years of benefit
service (rather than at age 65 after 30 years), and his High-3 Average Salary
over such a period is $28,000. His annual retirement allowance commencing at age
65 would be:

                                  Years of       High-3       Regular Annual    
    Benefit       Average       Allowance Payable         Service       Salary  
    At Age 65 2%   X   26 yrs. (= 52%)   X   $28,000   =   $14,560

If, on the other hand, the member elected to have his retirement allowance
commence immediately, the allowance payable at age 65 would be reduced by 3% for
each year he is under age 65, as follows:

                  Annual       Early       Regular Annual Allowance      
Retirement       Allowance Payable Payable at Age 65       Factor (Age 61)      
Immediately (Age 61) $14,560   X   88%   =   $12,812

NOTE: 88% is the early retirement factor at age 61. The reduction in allowance
takes into account that the allowance to a younger person will probably be
payable for a longer period of time. The other early retirement factors are:

                      Age When       Age When       Age When     Allowance      
Allowance       Allowance     Begins   Factor   Begins   Factor   Begins  
Factor 45
46
47
48
49
50
51   40%
43%
46%
49%
52%
55%
58%   52
53
54
55
56
57
58   61%
64%
67%
70%
73%
76%
79%   59
60
61
62
63
64
65   82%
85%
88%
91%
94%
97%
100%  

(Interpolation is made to the nearest month.)

6



--------------------------------------------------------------------------------



 



Early Retirement (if you were hired on or after January 1, 2008):
If you leave your employer prior to age 65, after having become fully vested
(see Page 3), you will be entitled to an early retirement benefit. The
retirement allowance payable at age 65 is equal to the vested amount of the
normal retirement allowance accrued to your termination date.
For employees hired on or after January 1, 2008, payment may begin as early as
age 55, in which case the allowance otherwise payable at age 65 is reduced by
applying an early retirement factor based on your age when payments begin (see
below). Payment may also be deferred to any time up to your Required Beginning
Date, in which case the retirement allowance payable at age 65 will be increased
actuarially.
Example: A member terminates employment at age 61 after 26 years of benefit
service (rather than at age 65 after 30 years), and his High-5 Average Salary
over such a period is $32,000. His annual retirement allowance commencing at age
65 would be:

                                  Years of       High-5       Regular        
Benefit       Average       Annual         Service       Salary       Allowance
1.5%   X   26 yrs (=39%)   X   $32,000   =   $12,480

If, on the other hand, the member elected to have his retirement allowance
commence immediately, the allowance payable at age 65 would be reduced as
follows:

                          Early
Retirement       Regular Annual Annual Allowance       Factor       Allowance
Payable Payable at 65       (Age 61)       Immediately (Age 59) $12,480   X  
76%   X   $9,484

NOTE: The reduction in allowance takes into account that the allowance to a
younger person will probably be payable for a longer period of time. The factor
is calculated by subtracting 6% for each year between ages 60 and 65 and 4% for
each year between ages 55 and 59, as noted in the following table:

              Age When Allowance       Age When Allowance     Begins   Factor  
Begins   Factor 55   50%   60   70% 56   54%   61   76% 57   58%   62   82% 58  
62%   63   88% 59   66%   64   94%         65   100%  

(Interpolation is made to the nearest month.)

7



--------------------------------------------------------------------------------



 



Disability Retirement:
If, after completing one year of membership service or having been credited with
five (5) years of benefit service (not counting service during a leave of
absence) but before reaching age 65, you have to stop working because of a
disability, you may be entitled to a disability retirement benefit. Please note
that, notwithstanding the foregoing, if you are on a medical leave of absence
which directly results in a subsequent disability, you may be entitled to a
disability benefit. First, you must file an application with the Pentegra DB
Plan within 13 months after the date you had to stop working. Second, you must
satisfy either Test A or B below:
Test A — Certification by doctors designated by the Pentegra DB Plan that your
disability (i) prevents you from doing the kind of work for which you are fitted
or trained, and (ii) is expected to last at least 12 months from the date you
had to stop working or to result in death.
or
Test B — Proof that you are eligible for disability insurance benefits under
Title II of the Federal Social Security Act.
Generally, the annual disability retirement allowance payable immediately, and
for as long as you are disabled, is the higher of (i) an amount equal to the
normal retirement allowance accrued to your termination date, or (ii) 30% of
average annual salary for the five (5) highest paid consecutive years of benefit
service (“High-5 Average Salary”). However, it cannot be more than what your
normal retirement allowance would have been if you had stayed in service to age
65.
You may be required to provide evidence as often as annually that you continue
to be disabled.

8



--------------------------------------------------------------------------------



 



Retirement Adjustment Payment:
(Applicable only to those enrolled prior to July 1, 1983)
If you retire after age 55 (whether normal, early or disability retirement), you
will be entitled to a Retirement Adjustment Payment. Please note that under the
provisions of the plan, you are deemed to be retired upon your termination of
employment with a deferred vested benefit. The Retirement Adjustment Payment is
a single lump sum equal to three months’ regular retirement allowance payable
when your allowance commences.
To illustrate, the annual allowance upon normal retirement would be calculated
as shown on Page 4. Assume the annual retirement allowance was $9,300, then in
addition to such allowance, the member would receive a Retirement Adjustment
Payment as follows:

              Regular           Retirement Annual           Adjustment Allowance
          Payment $9,300   ÷                 12      =   $775 (per month) X 3 =
  $2,325

Note: For purposes of determining your Retirement Adjustment Payment, service on
or after January 1, 2008 will not be taken into account.

9



--------------------------------------------------------------------------------



 



DEATH BENEFIT
In Active Service:
If a member dies in active service, his beneficiary would be entitled to a lump
sum death benefit equal to 100% of the member’s last 12 months’ salary, plus an
additional 10% of such salary for each year of benefit service until a maximum
of 300% of such salary is reached for 20 or more years, plus a refund of his own
contributions, if any, with interest.
Example: A member dies after 15 years of benefit service and his last 12 months’
salary is $12,000. His beneficiary would get:

                                  Last 12 Months       Lump Sum         Salary  
    Death Benefit
250%
  X   $ 12,000     =   $ 30,000  

Either the member or beneficiary may elect to have his benefit or the retirement
death benefit described below paid in the form of installments over a period of
up to 10 years or a lifetime annuity. (See the Regulations for further
explanation.)
If a member dies after becoming eligible for early retirement his beneficiary
would receive the higher of (i) the active service death benefit described
above, or (ii) the retirement death benefit described below (as if the member
had retired on the first day of the month in which he died).
In Retirement (if you were hired prior to January 1, 2008):
The regular form of all retirement benefits (normal, early or disability)
includes not only a retirement allowance, but also a lump sum retirement death
benefit which is 12 times the annual retirement allowance less the sum of such
allowance payments made before death.
Example: A member dies two (2) years after retirement. His regular annual
retirement allowance was $10,000. The member’s death benefit is illustrated
below:

                                      Annual       Initial Death       Allowance
        Retirement       Benefit At       Payments       Lump Sum Allowance    
  Retirement       For 2 Years       Death Benefit
$10,000
  X     12      =   $ 120,000     less   $ 20,000     =   $ 100,000  

All retirement allowances continue for life, even though under the regular form
there would be no death benefit payable after 12 years.
NOTE: If a retiree should die before his allowance payments start (as in the
case of an early or normal retiree with deferred allowance), the death benefit
would be 12 times the regular annual allowance which would have been payable had
his allowance commenced as of the first day of the month in which he died.

10



--------------------------------------------------------------------------------



 



In Retirement (if you were hired on or after January 1, 2008):
The regular form of all retirement benefits (normal, early or disability) is
guaranteed for the life of the retiree but not less than 120 monthly
installments. If a retiree dies before 120 monthly installments have been paid,
his beneficiary would be entitled to the commuted value of such unpaid
installments paid in a lump sum. Either the member or beneficiary may elect to
have this benefit paid in the form of installments.
For example, if a retiree with a monthly allowance of $500 should die after
receiving payments for 20 months, the commuted value of the 100 remaining
monthly installments (120 minus 20) will be paid to his beneficiary. Commuted
value is the present amount that would be sufficient, taking into account
interest earned, to pay a series of future payments. Therefore, the amount of
this death benefit would be something less than 100 times the $500 monthly
allowance because these payments would have been paid to the retiree in the
future over 100 months.
NOTE: If a retiree should die before his allowance payments start (as in the
case of an early retiree or normal retiree who has deferred payment), the death
benefit would be equal to the commuted value of 120 monthly retirement allowance
installments, which would have been payable had his allowance commenced on the
first day of the month in which he died.

11



--------------------------------------------------------------------------------



 



OPTIONAL FORMS OF RETIREMENT BENEFIT
At any time before your retirement allowance begins, you may elect to convert
your regular retirement allowance and death benefit (described previously) to an
optional form of benefit. The amount of each Option in which you are interested
will be determined and communicated to you at retirement.
These Options are:

1 –   A higher allowance payable for life and no further benefit upon death.   2
–   A joint and survivor allowance which would continue at the rate of 100% to
your contingent annuitant if he or she survives you. If both you and your
contingent annuitant die before 120 monthly installments have been paid, the
commuted value of such unpaid installments would be paid in a lump sum to your
beneficiary.   3 –   A joint and survivor allowance which would continue at the
rate of 50% to your contingent annuitant if he or she survives you.   4 –   A
revised retirement allowance during your life with some other benefit payable
upon your death, subject to certain limitations and approval of the Pentegra DB
Plan.   5 –   A single lump sum settlement in lieu of any monthly allowance and
death benefit. If you were hired prior to January 1, 2008, this Option may be
elected if you retire after reaching age 45 (age 55 if you were hired on or
after January 1, 2008) or if you are an early retiree and defer commencement of
your benefit until age 45 or 55, whichever applies. The election of this Option
requires written consent of your spouse, if any.   6 –   A partial lump sum
settlement equal to 25%, 50% or 75% of the total benefit and a monthly allowance
for the remainder of the benefit which must commence at the time of the partial
lump sum settlement. This Option may be elected if you retire after reaching age
45 or if you are an early retiree and defer commencement of your benefit until
such age. The election of this option requires written consent of your spouse,
if any.

NOTE: The death benefit of a deceased retiree or member who was eligible for
early retirement, who (i) is survived by a spouse, and (ii) has not made any
election with respect to his death benefit or retirement benefit, will be paid
to the surviving spouse in an amount equal to a lifetime annuity of at least 50%
of the retiree’s allowance had he elected Option 3 above. This benefit may be
paid in the form of a lump sum or in installments of equivalent value

12



--------------------------------------------------------------------------------



 



PAYING FOR YOUR BENEFITS
All contributions made to the Plan on your behalf are actuarially determined.
Your employer has elected to pay the full cost of your benefits. You, as an
employee, do not contribute while on the “non-contributory basis.”
Special Note to any Member who has “Accumulated Contributions” with the Pentegra
DB Plan:
If you made personal contributions to the Pentegra DB Plan while your present or
previous employer was on the contributory basis and if those contributions have
not been refunded to you, you are fully vested in the value of such
contributions plus interest (“accumulated contributions”). This means that if
you terminate employment, you may request a refund of such accumulated
contributions. If you terminate before becoming fully or partially vested in a
retirement benefit, the refund will be in lieu of all other benefits. If you
terminate after becoming fully or partially vested in an early or normal
retirement benefit (refer to Page 3 describing Vesting), the refund will be in
lieu of that portion of your retirement benefit which is attributable to your
accumulated contributions. The remaining portion, attributable to your
employer’s contributions, will be payable as a reduced retirement benefit.
Your accumulated contributions will be shown on your Personal Annual Statement
(see below).
YOUR PERSONAL ANNUAL STATEMENT
(Keeping You Informed)
Every year the Pentegra DB Plan prepares a Personal Annual Statement for each
member. This statement shows as of each January 1 your periods of accrued
vesting and benefit service and the status of your retirement and death
benefits. These statements are sent to your employer for distribution in or
about the following March.

13



--------------------------------------------------------------------------------



 



REINSTATEMENT OF MEMBERSHIP AND SERVICE
If you leave employment before becoming vested (see Page 3), but become
reemployed by the same or another employer participating in this Program, you
will be reenrolled immediately. If the period of your break in service (i.e.,
the period between your termination and reemployment) was not longer than
60 months, then your previous vesting service will be reinstated, and if your
break in service was not longer than 12 consecutive months, then you will also
receive vesting service credit for the period of your break. If the period of
your break in service exceeded 60 months but was not longer than the period of
your vesting service before becoming vested, and your break in service was equal
to or exceeded the greater of 60 consecutive months or your previous vesting
service, upon reemployment you will be treated as a new employee upon
reemployment.
Upon reinstatement of your vesting service, your previous benefit service will
also be reinstated if you repay within five years of your reemployment or the
date you incurred a break in service of at least 60 months, any accumulated
contributions which were refunded to you with interest to the date of such
repayment.
For example, if you terminated service and had completed one year (i.e.,
12 months) of vesting service, you would not be vested in a retirement benefit
and would be entitled only to a refund of your own contributions, if any, plus
interest. However, if you returned to service with any participating employer
within 60 months, your previous vesting service would be reinstated and your
previous benefit service would also be reinstated if you repaid with interest
any contributions that had been refunded to you.
If you leave employment with a vested benefit, commence receiving benefits, and
then are reemployed as an active member by a participating employer, you will be
reenrolled immediately and given the option, within six months following
reemployment as an active member, to make an irrevocable election to continue to
receive the payment of your Retirement Allowance or to suspend the payment until
subsequent termination of service. If no election is made, the payment of your
Retirement Allowance will continue in the form of payment previously chosen.
Upon your subsequent retirement, your retirement benefit will be based upon your
benefit service before and after your prior retirement and your salary during
that service, but will be actuarially reduced for any such benefit already paid.

14



--------------------------------------------------------------------------------



 



LEAVES OF ABSENCE
There are three types of approved leaves of absence which may be granted on a
uniform basis by your employer during which your Plan membership continues.
Type 1 – Non-military leave for up to one year during which all contributions
continue. Both vesting and benefit service continue to accrue during this leave.
Type 2 – Non-military leave for up to one year during which all contributions
are discontinued. During this leave, vesting service continues to accrue, but
benefit service does not. The accrual of benefit service will resume when your
leave terminates and your contributions resume.
Military Leave of Absence – Qualified military service leave as provided under
Section 414(u) of the Internal Revenue Code. Upon reemployment such leave will
constitute service with your employer for purposes of determining vesting,
eligibility and benefit accruals.
Any benefit for which you are otherwise eligible (subject to any restrictions
under Disability Retirement) may become payable during a Type 1 leave. However,
no benefit, other than the refund of your contributions, if any, is payable on
account of your disability or death incurred during a Type 2 leave. However, if
you are eligible for early retirement and die during such leave, your
beneficiary will receive the retirement death benefit described previously which
would have been payable if you had retired on the first day of the month in
which your death occurred.

15



--------------------------------------------------------------------------------



 



LIMITATIONS ON BENEFITS

  •   No benefit is payable by the Pentegra DB Plan unless the required
contributions and application forms have been received by the Plan.     •  
Internal Revenue Service (IRS) requirements impose certain limitations on the
amount of benefits that may be paid under this and other qualified retirement
plans. (See Article XI of the Pentegra DB Plan Regulations.) These limitations
normally affect only the highest-paid employees and are subject to adjustment in
accordance with IRS regulations. The dollar limit on annual benefits payable
from a defined benefit plan is $185,000 in 2008, actuarially reduced for
benefits commencing before age 62 and increased for benefits commencing after
age 65. If an employee has less than 10 years of vesting service or is under age
65 when he retires, or if his employer has two (2) plans in effect, his benefits
are subject to further restrictions.     •   If an employer should withdraw from
the Pentegra DB Plan (see Article XII of the Regulations), and establish a
comparable defined benefit plan as a qualified successor plan, all liabilities
of such employer under the Pentegra DB Plan must be transferred to the qualified
successor plan. If an employer should withdraw from the Pentegra DB Plan without
establishing a qualified successor Plan, all liabilities of the employer under
the Pentegra DB Plan must be annuitized through an insurance company selected by
the Pentegra DB Plan. Limits may be imposed upon the benefits of certain
higher-paid employees if an employer withdraws from the Pentegra DB Plan within
10 years after the later of its commencement date or the effective date of any
change which increases benefits. (See Article XI, Section 1(c) of the
Regulations).     •   Amounts payable by the Pentegra DB Plan may not be
assigned, and if any person entitled to a payment attempts to assign it, his
interest in the amount payable may be terminated and held for the benefit of
that person or his dependents.     •   Your employer’s continued participation
is subject to IRS approval and any requirements it may impose.

16



--------------------------------------------------------------------------------



 



INSURANCE OF BENEFITS
Benefits under the Plan are insured by the Pension Benefit Guaranty Corporation
(PBGC) if the Pentegra DB Plan terminates. Generally, the PBGC guarantees most
vested normal retirement age benefits, early retirement benefits, and certain
disability and survivor pensions. However, the PBGC does not guarantee all types
of benefits under covered plans, and the amount of benefit protection is subject
to certain limitations.
The PBGC guarantees vested benefits at the level in effect on the date of Plan
termination. However, if prior to the termination of a plan, the employer has
been participating for less than five (5) years, or if benefits have been
increased within the past five years, the whole amount of the vested benefits or
the vested increase may not be guaranteed. In addition, there is a ceiling on
the amount of monthly benefit the PBGC guarantees, which is adjusted
periodically. A withdrawal of your employer from participation in the Pentegra
DB Plan is not a plan termination under this paragraph, and only those benefits
provided under Article XII of the Pentegra DB Plan Regulations are payable in
the event of such a withdrawal.
For more information on the PBGC insurance protection and its limitations, ask
the Plan Administrator or the PBGC. Inquiries to the PBGC should be addressed to
the PBGC’s Technical Assistance Division, 1200 K Street N.W., Suite 930,
Washington, D.C. 20005 — 4026 or call 202-326-4000 (not a toll free number).
TTY/TTD users may call the federal relay service toll free at 1-800-877-8339 and
ask to be connected to 202-326-4000. Additional information about the PBGC’s
pension insurance program is available through the PBGC’s website on the
Internet at http://www.pbgc.gov.
DISPUTED CLAIMS PROCEDURE
If you disagree with the Pentegra DB Plan with respect to any benefit to which
you feel you are entitled, you should make a written claim to the President of
the Pentegra DB Plan. If your claim is denied, you will receive written notice
from him explaining the reason for the denial within 90 days after the claim is
filed.
The President’s decision will be final unless you appeal such decision in
writing to the Retirement Committee of the Board of Directors of the Pentegra DB
Plan at 108 Corporate Park Drive, White Plains, New York 10604, within 60 days
after receiving the notice of denial. The written appeal should contain all
information you wish to be considered. The Retirement Committee will review the
claim within 60 days after the appeal is made. Its decision will be in writing,
and will include the reason for such decision. The Committee’s decision will be
final.
QUALIFIED DOMESTIC RELATIONS ORDERS (“QDROS”)
A QDRO is a judgment, decree or order which has been determined by the Pentegra
DB Plan, in accordance with the procedures established under the Pentegra DB
Plan’s Regulations, to constitute a QDRO under the Internal Revenue Code.
To obtain copies of the Pentegra DB Plan’s Model QDRO and QDRO Procedures free
of charge, please contact the Plan Administrator. (Please refer to the “Other
Plan Information” section of this Summary to obtain the Plan Administrator’s
address and telephone number).

17



--------------------------------------------------------------------------------



 



STATEMENT OF ERISA RIGHTS
As a member in the Comprehensive Retirement Program, you are entitled to certain
rights and protections under the Employee Retirement Income Security Act of 1974
(ERISA). ERISA provides that all members will be entitled to:

  •   Examine, without charge, at the Plan Administrator’s office or at other
specified locations all plan documents, and copies of all documents filed by the
Plan Administrator with the U.S. Department of Labor such as detailed annual
reports and plan descriptions.     •   Obtain copies of all plan documents and
other plan information upon written request to the Plan Administrator. The
Administrator may make a reasonable charge for the copies.     •   Receive a
Summary of the Plan’s annual financial report. The Plan Administrator is
required by law to furnish each member with a copy of this summary annual
report.     •   Obtain, without charge, a statement telling you whether you have
a vested right to receive a pension at normal retirement (age 65) and if so,
what your benefits would be at that time if you stop working under the Plan now.
If you do not have a vested right to a pension, the statement will tell you how
many more years you have to work to get such a right. This type of statement is
provided automatically to each member once a year (see “Your Personal Annual
Statement” as described earlier).

In addition to creating rights for Plan members, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
your Plan, called “fiduciaries,” have a duty to do so prudently and in the
interest of you and other Plan members, retirees and beneficiaries. No one,
including your employer, may fire you or otherwise discriminate against you in
any way to prevent you from obtaining a pension benefit or exercising your
rights under ERISA. If your claim for a pension benefit is denied in whole or in
part you will receive a written explanation of the reason for the denial. As
already explained, you also have the right to have your claim reconsidered.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan Administrator and do not
receive them within 30 days, you may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay you up to $110 a day until you receive them, unless such materials were not
sent for reasons beyond the Administrator’s control. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court.
In addition, if you disagree with the Plan Administrator’s decision (or lack
thereof) concerning the qualified status of a domestic relations order
subsequent to the 18 month period prescribed in Section 414(p) of the Code,
after you have complied with the remedies prescribed in the Pentegra DB Plan’s
QDRO Procedures and the Disputed Claims Procedure outlined in this Summary Plan
Description, you may file suit in federal court.
If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U. S. Department of Labor or, after you have complied with the Disputed
Claims Procedure outlined in this Summary Plan Description, you may file suit in
a federal court. The court will decide who should pay court costs and legal
fees. If you are successful, the court may order the person you have sued to pay
these costs and fees. If you lose, the court may order you to pay these costs
and fees (for example, if it finds your claim is frivolous).
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or your rights
under ERISA, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed

18



--------------------------------------------------------------------------------



 



in your telephone directory or the Division of Technical Assistance and
Inquiries; Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue, N. W. Washington, D.C. 20210.
This Statement of ERISA Rights is required by federal law and regulation.

19



--------------------------------------------------------------------------------



 



OTHER PLAN INFORMATION
Employer:
Federal Home Loan Bank of Pittsburgh
601 Grant Street
Pittsburgh, PA 15219
Telephone Number: 412-288-3498
Plan Sponsor:
The Comprehensive Retirement Program is sponsored by the –
Pentegra Defined Benefit Plan for Financial Institutions
108 Corporate Park Drive
White Plains, New York 10604
Telephone Number: (914) 694-1300
Employer Identification Number – 13-5645888
Plan Number – 001
Plan Year End – June 30
Plan Administrator:
The Plan Administrator is the President of the Pentegra DB Plan, whose place of
business is the office of the Pentegra Defined Benefit Plan for Financial
Institutions. The President is also the person designated as agent for service
of legal process. Service of legal process may also be made upon a Plan Trustee.
Board of Directors:
The composition of the Board changes from year to year, but you may refer to the
most recent Annual Report (which is furnished to your employer) for a current
listing of Directors and their places of business.
Participating Employers:
Upon receipt of a written request for information regarding whether a particular
employer is a member of this multiple employer arrangement, we will provide you
with a statement as to whether such employer is a member and, if so, the
employer’s address.

20



--------------------------------------------------------------------------------



 



PENTEGRA RETIREMENT SERVICES
Our difference is your advantage

     
 
  Pentegra Retirement Services
 
  108 Corporate Park Drive
 
  White Plains, NY 10604
 
  (800) 872-3473
 
  www.pentegra.com

